Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	 This is the initial office action based on the application filed on July 26, 2021, which claims 1-20 have been presented for examination.  Claims 1-20 are pending, of which claim 1, claim 8 and claim 15 are in independent form.
Priority
3.	The instant application is a continuation of application 16/553364 (Patent 11080029) which filed on 08/28/2019.  
Remarks
4. 	Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.
Information Disclosure Statement
5.	Information disclosure statement filed on 07/26/2021 has been reviewed and considered by Examiner.


Claim Objections
6.	Claim 3 and claim 3 objected to because of the following informalities:  The second claim 3 should be claim 4.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant application 17/384909
Patent 11080029
1. A method comprising: 
receiving, by a processing device, a source code comprising one or more references to a run-time variable; 
receiving metadata that specifies a run-time value of the run-time variable; 
identifying, at compile time, by evaluating the conditional expression based on the run- time value of the run-time variable, an unreachable section of the source code; and 
excluding the unreachable section from a compilation scope of the source code.
1. A method comprising:
receiving, by a processing device, a source code comprising one or more references to a run-time variable;
receiving metadata provided by a markup in the source code, wherein the metadata comprises a compiler-internal variable that specifies a run-time value of the run-time variable, wherein the run-time value determines an outcome of evaluating a conditional expression referencing the run-time variable;
identifying, at compile time, by evaluating the conditional expression based on the run-time value of the run-time variable, a reachable section of the source code;
injecting the run-time value of the run-time variable into the source code; and
compiling the reachable section of the source code.
2. The method of claim 1, further comprising:
identifying, in view of the run-time value of the run-time variable, an unreachable section of the source code; and
excluding the unreachable section of the source code from a scope of compilation.

Claim 2
See claim 1
Claim 3
See claim 1
Claim 3
See claim 1
Claim 5
See claim 1
Claim 6
See claim 3
Claim 7
See claim 4
8. A system comprising: a memory; a processing device operatively coupled to the memory, the processing device to: 

receive a source code comprising one or more references to a run-time variable; 

receive metadata that specifies a run-time value of the run-time variable; 
identify, at compile time, by evaluating the conditional expression based on the run-time value of the run-time variable, an unreachable section of the source code; 
and
 exclude the unreachable section from a compilation scope of the source code.  

5. A system comprising:
a memory;
a processing device operatively coupled to the memory, the processing device to: receive a source code comprising one or more references to a run-time variable; receive metadata provided by a markup in the source code, wherein the metadata comprises a compiler-internal variable that specifies a run-time value of the run-time variable, wherein the run-time value determines an outcome of evaluating a conditional expression referencing the run-time variable; identify, at compile time, by evaluating the conditional expression based on the run-time value of the run-time variable, a reachable section of the source code; inject the run-time value of the run-time variable into the source code; and compile the reachable section of the source code.
6. The system of claim 5, wherein the processing device is further to:
identify, in view of the run-time values of the run-time variable, an unreachable section of the source code; and
exclude the unreachable section of the source code from a scope of compilation.

Claim 9
See claim 5
Claim 10
See claim 5
Claim 11
See claim 5
Claim 12
See claim 5
Claim 13
See claim 7
Claim 14
See claim 8
15. A non-transitory computer-readable storage medium comprising executable instructions that, when executed by a processing device, cause the processing device to: 
receive a source code comprising one or more references to a run-time variable; 
receive metadata that specifies a run-time value of the run-time variable; 
identify, at compile time, by evaluating the conditional expression based on the run-time value of the run-time variable, an unreachable section of the source code; and 
exclude the unreachable section from a compilation scope of the source code.
9. A non-transitory computer-readable storage medium comprising executable instructions that, when executed by a processing device, cause the processing device to:
receive a source code comprising one or more references to a run-time variable;
receive metadata provided by a markup in the source code, wherein the metadata comprises a compiler-internal variable that specifies a run-time value of the run-time variable, wherein the run-time value determines an outcome of evaluating a conditional expression referencing the run-time variable;
identify, at compile time, by evaluating the conditional expression based on the run-time value of the run-time variable, a reachable section of the source code;
inject the run-time value of the run-time variable into the source code; and
compile the reachable section of the source code.
10. The non-transitory computer-readable storage medium of claim 9, further comprising executable instructions that, when executed by the processing device, cause the processing device to:
identify, in view of the run-time value of the run-time variable, an unreachable section of the source code; and
exclude the unreachable section of the source code from a scope of compilation.

Claim 16
See claim 9
Claim 17
See claim 9
Claim 18
See claim 9
Claim 19
See claim 11
Claim 20
See claim 12


7.	This instant application 17/384909 is the continuation of Patent No. 11080029.    
Claim 1 + claim 2 of Patent No. 11080029 teaches includes all the features of claim 1 of the instant application.  Both claims teach to identify reachable section of source code to compile the source code or to identify unreachable section of source code to exclude the source code from compilation based on evaluating the conditional expression of the runtime variable.
Claim 5 + claim 6 of Patent No. 11080029 teaches includes all the features of claim 8 of the instant application.  Both claims teach to identify reachable section of source code to compile the source code or to identify unreachable section of source code to exclude the source code from compilation based on evaluating the conditional expression of the runtime variable.
Claim 9 + claim 10 of Patent No. 11080029 teaches includes all the features of claim 15 of the instant application.  Both claims teach to identify reachable section of source code to compile the source code or to identify unreachable section of source code to exclude the source code from compilation based on evaluating the conditional expression of the runtime variable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



8.	Independent Claim 1, independent claim 8 and independent claim 15 recite the limitation “the conditional expression”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujll(US 20180136917, herein after Fujll– IDS of records), in view of Miller(US 9904527, herein after Miller– IDS of records) and further in view of Goetz(US 20170269907, herein after Goetz) .
Claim 1 is rejected, Fujll teaches a method comprising: 
receiving, by a processing device, a source code comprising one or more references to a run-time variable(Fujll, US 20180136917, Fig. 2, example of source language program and paragraph [0047-0057], Line 7 is an if-statement, a branch instruction having a conditional statement that image number equals 2. Function "this_image( )" indicates the image number and calls a local image number when executed.. Line 23 is an if-statement, a branch instruction having a conditional statement that image number is other than 1. Paragraph [0082-0083], FIG. 28 is a diagram that depicts an intermediate representation program example and its flowchart. The source program 30 written in Fortran includes a code that assigns the sum of variables b and c to variable a if function this_image( ) for calling a local image number equals to variable x. As compared to this, the intermediate representation program 31 includes a code that first assigns variable x to variable t1 (311), assigns a return value (local image number) of function this_image( ) to variable t2 (312), and if variable t1 equals to variable t2 (313), then assigns the sum of variables b and c to variable t3 (314), and assigns variable t3 to variable a (315).); 
 receiving metadata that specifies a run-time value of the run-time variable (Fujll, Fig. 2, example of source language program and paragraph [0047-0057], Line 7 is an if-statement, a branch instruction having a conditional statement that image number equals 2. Function "this_image( )" indicates the image number and calls a local image number when executed.. Line 23 is an if-statement, a branch instruction having a conditional statement that image number is other than 1.  Paragraph [0058-0059], FIG. 3 is a diagram illustrating the coarray co(100)[*] of FIG. 2. The left side represents the configuration based on the memory space allocation of line 13 (allocate (co(i) % x(10))), when the image number is other than 2, i.e., 1 or 3 to n. The right side represents the configuration based on the memory space allocation of line 9 (allocate (co(i) % x(8))), when the image number is 2.); and 
 identifying, at compile time, by evaluating the conditional expression based on the run- time value of the run-time variable, an unreachable section of the source code (Fujll, fig. 10 and paragraph [0095-0109], Referring back to FIG. 10, the processor substitutes functions and variables indicative of image numbers with constants, and performs constant propagation, as a result of which the processor specifies the conditional branch instructions of lines 7 and 23 in the source program S_PRG_1 on the right side as deletable branch instructions, and adds them to the list of deletable branches.  Fujll, paragraph [0130-0131], In the program generated for image 1 (process 1), the codes in lines 7 to 11 and lines 23 to 27 are deleted from the program of FIG. 2, and the arithmetic instruction in line 18 is converted to SIMD.  Paragraph [0132-0133], Meanwhile, in the program generated for image 2 (process 2), the codes in lines 7, 11 to 15 and lines 23 and 27 are deleted from the program of FIG. 2, and the arithmetic instruction in line 18 is converted to SIMD.  Fujll, paragraph [0180], As described above, according to the second embodiment, processes having deletable branch instructions with the same branch direction are classified in the same process group, and the processor executes the compiler to execute optimization and translation into execution programs for the optimization target programs of each process group. Therefore, the number of optimization target programs during compilation can be reduced, which enables the memory space to be reduced. Compile time can also be shortened.).  
excluding the unreachable section of the source code from a scope of compilation(Fujll,  paragraph [0130-0131], In the program generated for image 1 (process 1), the codes in lines 7 to 11 and lines 23 to 27 are deleted from the program of FIG. 2, and the arithmetic instruction in line 18 is converted to SIMD.  Paragraph [0132-0133], Meanwhile, in the program generated for image 2 (process 2), the codes in lines 7, 11 to 15 and lines 23 and 27 are deleted from the program of FIG. 2, and the arithmetic instruction in line 18 is converted to SIMD.  Paragraph [0180], As described above, according to the second embodiment, processes having deletable branch instructions with the same branch direction are classified in the same process group, and the processor executes the compiler to execute optimization and translation into execution programs for the optimization target programs of each process group. Therefore, the number of optimization target programs during compilation can be reduced, which enables the memory space to be reduced. Compile time can also be shortened.  Fujll, fig. 10 and paragraph [0095-0109], Referring back to FIG. 10, the processor substitutes functions and variables indicative of image numbers with constants, and performs constant propagation, as a result of which the processor specifies the conditional branch instructions of lines 7 and 23 in the source program S_PRG_1 on the right side as deletable branch instructions, and adds them to the list of deletable branches.).  
The Office would like to use prior art Miller to back up Fujll to further teach limitation
metadata (Miller, US 9904527, fig. 1 and column 5, line 20 to 46, After the expendable set and/or the retention set is identified, a space-optimized binary version of at least a portion of the API-implementer program may be prepared in various embodiments, to be deployed for use by the one or more API-invokers at the constrained computing environment. The space-optimized binary version may include executable code corresponding to the retention set and exclude at least some executable code corresponding to the expendable set. In some embodiments, the task of generating the space-optimized binary version may be accomplished at least in part by modifying one or more configuration files used during compilation (e.g., similar to "make" files used for C-language program compilation or Java.TM. program compilation). In at least one embodiment, at least some portions of source code (e.g., some set of tokens of the programming language being used) may be removed or deleted from the original or baseline repository of source code of the API-implementer program, creating a modified source code repository which can be used to compile the binary version. In some scenarios, one or more portions of the API-implementer program's source code may be replaced by different source code (e.g., condition predicates for branching statements may be modified). In one embodiment, a small amount of code that can be used to track unexpected invocations or unexpected parameters may be introduced into the baseline source tree or repository, as discussed in further detail below.  Miller, column 13, line 21 to 51, metadata. Miller, column 15, line 19 to 58, FIG. 6 illustrates an example scenario in which sections of an API-implementer program's code may be identified as expendable at a statement granularity, according to at least some embodiments. As shown, the source code 615 of an API A-1, implemented as function A-1, comprises an if statement. If the value of the integer parameter param1 is less than 10, a code section represented in FIG. 6 by "do-work1" may be executed. If param1 has a value between 10 and 19 (inclusive), code section "do-work2" may be executed, and if param1 has a value between 20 and 29 (inclusive), code section "do-work3" may be executed in the depicted embodiment. Other conditional clauses may also exist in function A-1, e.g., for values of param1 greater than 29.  
The code analyzer may determine that when A-1 is invoked from section 630A of API-invoker source code 625A, the value of the parameter param1 which is passed may lie in the range 1-4. Similarly, from invocation 630B of API-invoker source code 625B, the value of param1 may lie within a range 0-13. Such a determination of possible parameter values may involve the use of several techniques, including, for example, tracing back through the invoker source code to find values which could have been assigned to the parameter, in some cases following pointers, and so on. Assuming that the only invocations of API-1 among the API-invokers are those shown in code sections 630A and 630B, the code analyzer may determine that do-work3 (which is used only if param1 exceeds 19) is an expendable section of code, while do-work1 and do-work2 should be retained. Do-work1 may potentially be executed as a result of either invocation 630A or invocation 630B (since param1 values between 1 and 4 are possible from invocation 630A, and param1 values between 0 and 9 are possible from invocation 630B) while do-work2 may potentially be executed as a result of invocation 630B (since param1 values between 10 and 13 are also possible from invocation 630B). Consequently, in at least some embodiments, the portions of the if statement code which do not correspond to the parameter values expected to be passed may be removed from an optimized version of the API-implementer.  The Office notes that range which is a metadata which has value between 1 to 4  or range has value between 0 to 13).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Miller into Fujii's to obtain an indication of user-mode software programs to be deployed at a constrained computing environment, where a deployment policy of the constrained environment indicates particular user programs whose execution is permitted at the constrained environment. The devices determine a retention set of operating system source code sections based on a statement-level analysis of a source code of a user-mode software program of the user programs, and cause a deployment of a space-optimized binary version to the constrained environment as suggested by Miller (See abstract and summary).

The Office also would like to use prior art Goetz to back up Fujll and Miller to further teach limitation
An unreachable section of the source code(Goetz, US 20170269907, paragraph [0006], During compilation, the compiler may perform syntax, lexical, and semantic checks, and generate warning or error messages in response to errors found during the checks. After the checks have been completed, the compiler may perform optimization which may include the discovery and propagation of constant values, removal of useless or unreachable code, and the like. Once any optimization has been completed, the complier may then generate machine code executable by a processor or processor core.)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Goetz into Fujll and Millers to enable enhancing features from one version of a programming language to another to improve performance. as suggested by Miller (See abstract and summary).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Fujll, Miller and Goetz teach the method of claim 1, further comprising: 
identifying, at compile time, by evaluating the conditional expression based on the run- time value of the run-time variable, a reachable section of the source code((Fujll, paragraph [0130-0131], In the program generated for image 1 (process 1), the codes in lines 7 to 11 and lines 23 to 27 are deleted from the program of FIG. 2, and the arithmetic instruction in line 18 is converted to SIMD.  Paragraph [0132-0133], Meanwhile, in the program generated for image 2 (process 2), the codes in lines 7, 11 to 15 and lines 23 and 27 are deleted from the program of FIG. 2, and the arithmetic instruction in line 18 is converted to SIMD.  Fujii, paragraph [0180], As described above, according to the second embodiment, processes having deletable branch instructions with the same branch direction are classified in the same process group, and the processor executes the compiler to execute optimization and translation into execution programs for the optimization target programs of each process group. Therefore, the number of optimization target programs during compilation can be reduced, which enables the memory space to be reduced. Compile time can also be shortened.);
compiling the reachable section of the source code (Fujii, paragraph [0180], As described above, according to the second embodiment, processes having deletable branch instructions with the same branch direction are classified in the same process group, and the processor executes the compiler to execute optimization and translation into execution programs for the optimization target programs of each process group. Therefore, the number of optimization target programs during compilation can be reduced, which enables the memory space to be reduced. Compile time can also be shortened. Miller, Fig. 9 and step 913, generate a space-optimized binary version of A.sub.impl (e.g., by compiling/building modified averson of A.sub.impl source from which at least some expendable sections have been removed).  Miller, Fig. 7, and column 16, line 23 to 42).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Fujii, Miller and Goetz teach the method of claim 1, 
wherein the metadata specifies multiple discrete run-time values of the run-time variable(Miller, column 13, line 21 to 51, metadata. Miller, column 15, line 19 to 58, FIG. 6 illustrates an example scenario in which sections of an API-implementer program's code may be identified as expendable at a statement granularity, according to at least some embodiments. As shown, the source code 615 of an API A-1, implemented as function A-1, comprises an if statement. If the value of the integer parameter param1 is less than 10, a code section represented in FIG. 6 by "do-work1" may be executed. If param1 has a value between 10 and 19 (inclusive), code section "do-work2" may be executed, and if param1 has a value between 20 and 29 (inclusive), code section "do-work3" may be executed in the depicted embodiment. Other conditional clauses may also exist in function A-1, e.g., for values of param1 greater than 29.  The code analyzer may determine that when A-1 is invoked from section 630A of API-invoker source code 625A, the value of the parameter param1 which is passed may lie in the range 1-4. Similarly, from invocation 630B of API-invoker source code 625B, the value of param1 may lie within a range 0-13. Such a determination of possible parameter values may involve the use of several techniques, including, for example, tracing back through the invoker source code to find values which could have been assigned to the parameter, in some cases following pointers, and so on. Assuming that the only invocations of API-1 among the API-invokers are those shown in code sections 630A and 630B, the code analyzer may determine that do-work3 (which is used only if param1 exceeds 19) is an expendable section of code, while do-work1 and do-work2 should be retained. Do-work1 may potentially be executed as a result of either invocation 630A or invocation 630B (since param1 values between 1 and 4 are possible from invocation 630A, and param1 values between 0 and 9 are possible from invocation 630B) while do-work2 may potentially be executed as a result of invocation 630B (since param1 values between 10 and 13 are also possible from invocation 630B). Consequently, in at least some embodiments, the portions of the if statement code which do not correspond to the parameter values expected to be passed may be removed from an optimized version of the API-implementer.).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Fujii, Miller and Goetz teach the method of claim 1, 
wherein the metadata specifies a range of run-time values of the run-time variable (Miller, column 13, line 21 to 51, metadata. Miller, column 15, line 19 to 58, FIG. 6 illustrates an example scenario in which sections of an API-implementer program's code may be identified as expendable at a statement granularity, according to at least some embodiments. As shown, the source code 615 of an API A-1, implemented as function A-1, comprises an if statement. If the value of the integer parameter param1 is less than 10, a code section represented in FIG. 6 by "do-work1" may be executed. If param1 has a value between 10 and 19 (inclusive), code section "do-work2" may be executed, and if param1 has a value between 20 and 29 (inclusive), code section "do-work3" may be executed in the depicted embodiment. Other conditional clauses may also exist in function A-1, e.g., for values of param1 greater than 29.  The code analyzer may determine that when A-1 is invoked from section 630A of API-invoker source code 625A, the value of the parameter param1 which is passed may lie in the range 1-4. Similarly, from invocation 630B of API-invoker source code 625B, the value of param1 may lie within a range 0-13. Such a determination of possible parameter values may involve the use of several techniques, including, for example, tracing back through the invoker source code to find values which could have been assigned to the parameter, in some cases following pointers, and so on. Assuming that the only invocations of API-1 among the API-invokers are those shown in code sections 630A and 630B, the code analyzer may determine that do-work3 (which is used only if param1 exceeds 19) is an expendable section of code, while do-work1 and do-work2 should be retained. Do-work1 may potentially be executed as a result of either invocation 630A or invocation 630B (since param1 values between 1 and 4 are possible from invocation 630A, and param1 values between 0 and 9 are possible from invocation 630B) while do-work2 may potentially be executed as a result of invocation 630B (since param1 values between 10 and 13 are also possible from invocation 630B). Consequently, in at least some embodiments, the portions of the if statement code which do not correspond to the parameter values expected to be passed may be removed from an optimized version of the API-implementer.).
Claim 5 is rejected for the reasons set forth hereinabove for claim 1, Fujii, Miller and Goetz teach the method of claim 1, 
wherein the metadata is provided by a markup in the source code(Fujii, paragraph [0051], . Function "this_image( )" indicates the image number and calls a local image number when executed.  Paragraph [0109], Referring back to FIG. 10, the processor substitutes functions and variables indicative of image numbers with constants, and performs constant propagation, as a result of which the processor specifies the conditional branch instructions of lines 7 and 23 in the source program S_PRG_1 on the right side as deletable branch instructions, and adds them to the list of deletable branches.  Miller, fig. 1 and column 5, line 20 to 46, After the expendable set and/or the retention set is identified, a space-optimized binary version of at least a portion of the API-implementer program may be prepared in various embodiments, to be deployed for use by the one or more API-invokers at the constrained computing environment. The space-optimized binary version may include executable code corresponding to the retention set and exclude at least some executable code corresponding to the expendable set. In some embodiments, the task of generating the space-optimized binary version may be accomplished at least in part by modifying one or more configuration files used during compilation (e.g., similar to "make" files used for C-language program compilation or Java.TM. program compilation). In at least one embodiment, at least some portions of source code (e.g., some set of tokens of the programming language being used) may be removed or deleted from the original or baseline repository of source code of the API-implementer program, creating a modified source code repository which can be used to compile the binary version. In some scenarios, one or more portions of the API-implementer program's source code may be replaced by different source code (e.g., condition predicates for branching statements may be modified). In one embodiment, a small amount of code that can be used to track unexpected invocations or unexpected parameters may be introduced into the baseline source tree or repository, as discussed in further detail below.  Miller, column 13, line 21 to 51, metadata.).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Fujii, Miller and Goetz teach the method of claim 1, 
wherein the metadata is provided by a preprocessor directive (Fujii, paragraph [0051], . Function "this_image( )" indicates the image number and calls a local image number when executed.  Paragraph [0109], Referring back to FIG. 10, the processor substitutes functions and variables indicative of image numbers with constants, and performs constant propagation, as a result of which the processor specifies the conditional branch instructions of lines 7 and 23 in the source program S_PRG_1 on the right side as deletable branch instructions, and adds them to the list of deletable branches.  Miller, column 15, line 19 to 58, FIG. 6 illustrates an example scenario in which sections of an API-implementer program's code may be identified as expendable at a statement granularity, according to at least some embodiments. As shown, the source code 615 of an API A-1, implemented as function A-1, comprises an if statement. If the value of the integer parameter param1 is less than 10, a code section represented in FIG. 6 by "do-work1" may be executed. If param1 has a value between 10 and 19 (inclusive), code section "do-work2" may be executed, and if param1 has a value between 20 and 29 (inclusive), code section "do-work3" may be executed in the depicted embodiment. Other conditional clauses may also exist in function A-1, e.g., for values of param1 greater than 29.  
The code analyzer may determine that when A-1 is invoked from section 630A of API-invoker source code 625A, the value of the parameter param1 which is passed may lie in the range 1-4. Similarly, from invocation 630B of API-invoker source code 625B, the value of param1 may lie within a range 0-13. Such a determination of possible parameter values may involve the use of several techniques, including, for example, tracing back through the invoker source code to find values which could have been assigned to the parameter, in some cases following pointers, and so on. Assuming that the only invocations of API-1 among the API-invokers are those shown in code sections 630A and 630B, the code analyzer may determine that do-work3 (which is used only if param1 exceeds 19) is an expendable section of code, while do-work1 and do-work2 should be retained. Do-work1 may potentially be executed as a result of either invocation 630A or invocation 630B (since param1 values between 1 and 4 are possible from invocation 630A, and param1 values between 0 and 9 are possible from invocation 630B) while do-work2 may potentially be executed as a result of invocation 630B (since param1 values between 10 and 13 are also possible from invocation 630B). Consequently, in at least some embodiments, the portions of the if statement code which do not correspond to the parameter values expected to be passed may be removed from an optimized version of the API-implementer.).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1, Fujii, Miller and Goetz teach the method of claim 1, 
wherein the metadata is provided by a configuration file (Fujii, paragraph [0051], . Function "this_image( )" indicates the image number and calls a local image number when executed.  Paragraph [0109], Referring back to FIG. 10, the processor substitutes functions and variables indicative of image numbers with constants, and performs constant propagation, as a result of which the processor specifies the conditional branch instructions of lines 7 and 23 in the source program S_PRG_1 on the right side as deletable branch instructions, and adds them to the list of deletable branches.  Miller, fig. 1 and column 5, line 20 to 46, After the expendable set and/or the retention set is identified, a space-optimized binary version of at least a portion of the API-implementer program may be prepared in various embodiments, to be deployed for use by the one or more API-invokers at the constrained computing environment. The space-optimized binary version may include executable code corresponding to the retention set and exclude at least some executable code corresponding to the expendable set. In some embodiments, the task of generating the space-optimized binary version may be accomplished at least in part by modifying one or more configuration files used during compilation (e.g., similar to "make" files used for C-language program compilation or Java.TM. program compilation). In at least one embodiment, at least some portions of source code (e.g., some set of tokens of the programming language being used) may be removed or deleted from the original or baseline repository of source code of the API-implementer program, creating a modified source code repository which can be used to compile the binary version. In some scenarios, one or more portions of the API-implementer program's source code may be replaced by different source code (e.g., condition predicates for branching statements may be modified). In one embodiment, a small amount of code that can be used to track unexpected invocations or unexpected parameters may be introduced into the baseline source tree or repository, as discussed in further detail below.  Miller, column 13, line 21 to 51, metadata.). 
As per claim 8, this is the system claim to method claim 1. Therefore, it is rejected for the same reasons as above.  
As per claim 9, this is the system claim to method claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 10, this is the system claim to method claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 11, this is the system claim to method claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 12, this is the system claim to method claim 5. Therefore, it is rejected for the same reasons as above.
As per claim 13, this is the system claim to method claim 6. Therefore, it is rejected for the same reasons as above.
As per claim 14, this is the system claim to method claim 7. Therefore, it is rejected for the same reasons as above.

As per claim 15, this is the medium claim to method claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 16, this is the medium claim to method claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 17, this is the medium claim to method claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 18, this is the medium claim to method claim 5. Therefore, it is rejected for the same reasons as above.
As per claim 19, this is the medium claim to method claim 6. Therefore, it is rejected for the same reasons as above.
As per claim 20, this is the medium claim to method claim 7. Therefore, it is rejected for the same reasons as above.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139 and fax number (571)270-8139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199